Citation Nr: 1637685	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a lesion in the distal left anterior descending (LAD) coronary artery due to an in-service motor vehicle accident.

2. Entitlement to service connection for ventricular fibrillation due to an in-service motor vehicle accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 1983 and from March 1988 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at the RO hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record.

In April 2015, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA and Veterans Benefits Management System files have been reviewed in conjunction with the consideration of the claims currently on appeal.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's lesion of the distal LAD coronary artery had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service, to include as a result of a motor vehicle accident.

2. The preponderance of the evidence is against a finding that the Veteran's ventricular fibrillation had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service, to include as a result of a motor vehicle accident.


CONCLUSIONS OF LAW

1. The criteria for service connection for lesion in the distal LAD coronary artery due to an in-service motor vehicle accident have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for ventricular fibrillation due to an in-service motor vehicle accident have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);       38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters dated October 2010 and April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and other pertinent records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Regarding the records from Takoma Army Hospital, dated June to August 1989, which indicate treatment following a motor vehicle accident, the Board instructed the RO to obtain these records to include records of hospitalization at a field hospital.  In July 2016, the RO determined that upon completion of their search, no records were located.   

The record indicates that the Veteran was also afforded a VA examination in October 2010 and October 2015, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  The VA examiner indicated in the October 2015 VA examination report that the Veteran's electronic records and the claims file had been reviewed.  This examination also involved a thorough examination of the Veteran. As such, the Board finds the October 2015 VA examination adequate. 

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claims.

As stated above, this matter was previously remanded in April 2015.  The Board finds there has been substantial compliance with its April 2015 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with pertinent law and regulations.

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for chronic disabilities, to include cardiovascular-renal disease, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his ventricular fibrillation is secondary to a tiny lesion in distal LAD coronary artery, which was secondary to the impact to his back from the motor vehicle accident he was involved in  at the Yakima Training Center while on active duty in the Army.  

The Veteran stated in his Notice of Disagreement that he was involved in a motor vehicle accident in June 1989 which caused injury to his kidney and the left side of his back but not the spine itself.  He stated he was involved in another motor vehicle accident in 1991 due to a fall from a fuel tanker which injured his lower back.  He contends that the lesion to his coronary artery was caused by his rib when the ribs were damaged in the motor vehicle accident of June 1989.  He stated this was probable as the lesion is in close proximity to one of the damaged ribs.  In addition, the impact was significant enough for his back to break the steering wheel off the truck when he was thrown from the passenger seat out through the driver's door. 

According to in-service treatment records, there is evidence to indicate the Veteran was injured from motor vehicle accidents during service.  In a May 1992 Report of Medical History, the Veteran stated he was in good health except for his low back pain.  The Veteran stated that in June 1989, he was involved in a motor vehicle accident when a 5-ton truck "rolled down a gorge" and the Veteran was thrown from the vehicle.  He had a head injury and a left kidney contusion resulting in blood in his urine.  In a May 1992 examination report, it was noted that the Veteran sustained injuries to his head and had painful urination and hematuria following the June 1989 head injury.  The Veteran's in-service treatment records also indicate the Veteran sustained injuries to his back when he fell from a field tanker in January 1990.  A Report of Medical Examination conducted in May 1992 was absent of any abnormal findings.  The Board finds that the in-service treatment records are absent of any complaints, treatment, or diagnosis of heart disorders. 

The Veteran was afforded a VA examination in October 2010 where a diagnosis was made of coronary artery disease with myocardial infarction in February 2010 secondary to 99 percent stenosis of distal LAD artery complicated by ventricular fibrillation.  The VA examiner determined that the lesion in distal LAD artery is not due to or a result of the Veteran's current service-connected mechanical low back pain.  The VA examiner stated, "I know of no medical literature that would support a diagnosis of coronary artery stenosis and myocardial infarction complicated by ventricular fibrillation following the type of injuries described by this [V]eteran and discussed in the [service medical records] which occurred 20-23 years ago."  

In June 2012, an addendum opinion was obtained from the October 2010 VA examiner.  The VA examiner determined the Veteran's heart condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained:

My original opinion stands.  The original rationale discussed the injuries described and was not limited to mechanical low back pain.  The myocardial infarction and secondary ventricular fibrillation was [sic] caused by atherosclerotic coronary vascular disease which is multifactorial but not related to possible remote blunt cardiac injury.  Further, there is no evidence of cardiac injury at the time of the reported injuries in 1989 and 1991.  Injury to the coronary arteries such as laceration, dissection or thrombosis following blunt trauma would present at the time of injury, not 19 or more years later.

In April 2015, the Board found that while the VA examiner has provided an opinion regarding the etiology of the ventricular fibrillation, there was no opinion regarding the origin of the Veteran's lesion in the distal LAD coronary artery.  Therefore, the Board found the addendum opinion was inadequate and a new addendum addressing the etiology of the Veteran's lesion in the distal LAD coronary artery was warranted.

Following the April 2015 Board remand, in October 2015 a new VA examination of the records was conducted by a VA examiner other than the one who conducted the October 2010 examination and provided the June 2012 addendum opinion.  Upon review of the evidence of record, which included all in-service and post-service treatment records, and the Veteran's lay statements, the VA examiner determined the Veteran's lesions in the distal LAD is not caused by or the result of the Veteran's service-connected mechanical low back pain.  In addition, the VA examiner stated the distal LAD coronary artery diagnosis is at less likely as not the result of injury or disease incurred or aggravated in service, namely the in-service motor vehicle accident.  The VA examiner explained:

The [V]eteran['s] active service in the military was from 1988 to 1993 and no cardiac event occurred until many years later in 2010.  This timeline essentially negates any causal connection between the two [motor vehicle accidents] that occurred in 1989 and 1991 and the cardiac condition that came to medical attention in 2010, over 20 years later.  UPTODATE SEARCH provides no medical literature that would support a diagnosis of coronary artery disease and myocardial infarction complicated with ventricular fibrillation as a result of the type of injuries described by this [Veteran] and discussed in the [service medical records] which occurred 20-23 years ago.  

The VA examiner further stated:

While the [V]eteran claims there were two separate accidents that he feels might have caused the lesion in the distal LAD, one on June 1989 when his ribs were damaged (left contusion) and that traumatic impact broke the steering wheel off and he was thrown out of the vehicle, and while the [Veteran] feels the lesion in the LAD is in close proximity to the left contusion, and even though the [motor vehicle accidents] noted by history in the [service treatment records] resulted in a diagnosis of kidney contusion, nevertheless, the [V]eteran's active service in the military was from 1988 to 1993, and no cardiac event occurred until many years later in 2010.  

This extremely long timeline between these events renders it less than 50[percent] probability that the [motor vehicle accidents] caused the lesion in the distal LAD associated with and including the ventricular fibrillation.

Regarding the ventricular fibrillation, the October 2015 VA examiner determined it was "most likely caused by or a result of the lesion in the distal LAD caused by atherosclerosis, a process that is multifactorial.  The [V]eteran has an extensive smoking history of at least [1 pack a day for] 11 years which is a significant risk factor and cause for promotion of the atherosclerotic process as is hyperlipidemia and hypertension."  Ultimately, the myocardial infarction with secondary ventricular fibrillation was not caused by blunt cardiac injury as "[t]here was no evidence of cardiac injury at the time of the reported injuries in 1989 and 1991.  Injury to the coronary arteries such as laceration, dissection or thrombosis following blunt trauma would present at the time of injury, not two decades later."  

The October 2015 VA examiner further noted that in the Report of Medical History, dated May 1992, the Veteran stated, "I am in good health except for my lower back which pain is present."  However, the Veteran denied pain or pressure in his chest, palpitation or pounding heart, or heart trouble.  

Finally, the October 2015 VA examiner acknowledged the Veteran's lay statements that he was told by his cardiologist at the University of Minnesota Medical Center that a significant impact can cause a lesion on his heart.  However, it was determined that in-depth review of the medical research and medical literature does not support a claim that the motor vehicle accidents of 1989 and 1991 could cause the cardiac event two decade later as it is not supported by the literature. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current lesion in the distal LAD coronary artery and ventricular fibrillation are not related to service, and service connection is not established. The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disabilities and his military service, specifically the motor vehicle accidents and low back pain.  In addition, there is no evidence that the Veteran's disabilities manifested to a compensable degree within one year of separation from active service, which precludes a grant of service connection on a chronic disease presumptive basis.  

Significantly, the October 2015 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

Furthermore, the lay and medical evidence does not demonstrate that the Veteran's distal LAD coronary artery and ventricular fibrillation have been continuous since separation from service in February 1993.  The Board recognizes the Veteran's myocardial infarction, the first incident of a heart disorder, occurred in February 2010, which is approximately 17 years after his separation from service.  The absence of post-service complaints, findings, diagnosis or treatment for over 17 years after service is one factor that tends to weigh against a finding of continuous symptoms of these conditions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

The Board acknowledges the Veteran's contentions that his lesion of the distal LAD coronary artery and ventricular fibrillation are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of the lesion of the distal LAD coronary artery and ventricular fibrillation is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the objective evidence of record indicates that Veteran's ventricular fibrillation is due to the lesion in the distal LAD coronary artery.  On a secondary service connection theory of entitlement, the Board concludes that entitlement to service connection for ventricular fibrillation is not warranted.  Insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must fail.  See 38 C.F.R. § 3.310.  For this reason, the claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for lesion of the distal LAD coronary artery and ventricular fibrillation; the claims are therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt).


ORDER

Entitlement to service connection for a lesion in the distal LAD coronary artery claimed as due to an in-service motor vehicle accident is denied.

Entitlement to service connection for ventricular fibrillation claimed as due to an in-service motor vehicle accident is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


